        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 1 of 22


                                                                  USDC SDNY
UNITED STATES DISTRICT COURT                                      DOCUME~T
SOUTHERN DISTRICT OF NEW YORK                                     ELECTRONICALLY FILED
                                                                  DOC#: _ _ _ _ _.,,..
                                                                  DATE FILED:       MAR O3 2.020
  Entesar Osman Kashef, et al.,

                         Plaintiffs,
                                                                     16-cv-3228 (AJN)
                 -v-
                                                                 OPINION AND ORDER
  BNP Paribas SA, et al.,

                         Defendants.



ALISON J. NATHAN, District Judge:

       This case arises out of horrific human-rights abuses committed by the Government of

Sudan and militias operating in Sudan between 1977 and 2009. Plaintiffs are the victims of

those abuses. They bring suit against BNP Paribas S.A., a French :financial institution, several of

its branches and subsidiaries, and individuals working for the bank (collectively, BNPP). They

allege that BNPP engaged in illicit and fraudulent :financial practices that allowed the Sudanese

government to evade American sanctions. By sustaining the Sudanese regime and perpetuating

the genocide, Plaintiffs allege that BNPP committed a host of state-law torts.

       The Court must, as a preliminary matter, determine which jurisdiction's law applies to

Plaintiffs' claims. The parties put forward four possibilities: federal law, New York State law,

Swiss law, and Sudanese law. The Court concludes that Switzerland has the greatest interest in

this litigation and Swiss law therefore governs Plaintiffs' claims. However, the parties have

provided little briefing on the application of Swiss law to this case, and have rested instead on

dueling and contradictory expert declarations. The Court therefore orders the parties to meet and

confer regarding potential additional discovery as to the meaning of Swiss law and propose a

briefing schedule. The Court will also schedule a hearing to determine whether Plaintiffs have

                                                                                                    1
           Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 2 of 22



stated a claim for relief under Swiss law.

     I.       BACKGROUND

          A. Plaintiffs' Allege That BNPP Facilitated Atrocities

          For purposes of this motion to dismiss, the Court accepts Plaintiffs' well-pleaded

allegations in the Second Amended Complaint (Compl.) as true. See Dkt. No. 49. Plaintiffs

have also attached various exhibits to the Second Amended Complaint. Exhibits B and D

contain BNPP's plea agreements with, respectively, the United States Attorney for the Southern

District ofNew York and the District Attorney of the County ofNew York. These plea

agreements resolved criminal charges against BNPP; Plaintiffs contend that these charges are

related to the conduct alleged here. Exhibits C and E contain stipulations of fact that BNPP

agreed to as part of these two plea agreements. These two stipulations of fact largely overlap.

See Compl.     ,r 201.   BNPP expressly "admit[ed] the facts set forth" in these stipulations. Comp1.

Ex.Bat 2. And it agreed that these facts "[were] true and correct, and that had the matter gone

to trial, the United States and New York State would have proved them beyond a reasonable

doubt." Compl. Ex. C at 1. In its factual recitation, the Court therefore accepts the facts

contained in these stipulations as true. See Roth v. Jennings, 489 F.3d 499, 509 (2d Cir. 2007)

("Documents that are attached to the complaint or incorporated in it by reference are deemed part

of the pleading and may be considered.").

          In the 1980s, the Sudanese government and militia groups within Sudan began

committing horrific human-rights violations. Compl. ,r 69-70. Among other abuses, Plaintiffs

suffered "beatings, maiming, sexual assault, rape, infection with HIV, loss of property,

displacement from their homes, and watching family members be killed." Compl. ,r 24; see also

id   ,r,r 30-50.   As a result, the United States in 1997 imposed sanctions on Sudan aimed at cutting

off the regime's access to the American financial market. Compl. ,r 8. Under this sanctions

                                                                                                        2
        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 3 of 22



regime, banks operating in the United States could no longer broker U.S. dollar transactions for,

or extend credit to, the Sudanese government and its agencies and instrumentalities. Compl. ,i 8.

       These sanctions posed a serious obstacle to the Sudanese government. Sudan is an oil-

rich country, and for years had sold oil on the international market. Compl. ,i,i 4-5, 71-72. The

international oil market, however, is priced in U.S. dollars and clears transactions

overwhelmingly through New York. Compl. ,i,i 6, 75-76. Countries that trade oil in non-dollar

currencies or are unable to clear transactions in the United States are severely disadvantaged.

Compl. ,i 6. They must either sell their oil at a below-market price or barter their oil in exchange

for other goods or services, "both of which have significant drawbacks." Compl. ,i 77, see also

id ,i 12 ("Absent [access to the U.S. financial system], countries need to export commodities and

import goods through barter or through use of secondary currencies, both of which are

significantly less efficient and result in less revenue from exports and more costly imports."). To

maximize its oil revenue, Sudan therefore needed access to this America-centric market-which

the sanctions regime had attempted to cut off.

       The Sudanese government turned to BNPP for help. BNPP's Geneva subsidiary used

various financial tricks and fraud to permit the Sudanese government and banks to get around the

sanctions and transact in dollars. The Court details these practices at length, and takes special

care to emphasize the location in which they occurred: Switzerland.

       First, BNPP Geneva served as the sole correspondent bank for the Sudanese government

and the primary European correspondent bank for all major Sudanese commercial banks. A

correspondent bank provides financial services on behalf of other financial institutions. In this
                                     !
case, BNPP Geneva provided dollar-based services to Sudanese entities, such as serving as an

intermediary for dollar transactions. For example, the Sudanese government deposited money it



                                                                                                    3
           Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 4 of 22



earned from selling oil into the Central Bank of Sudan's account at BNPP Geneva. Compl.

,r 105.   And "nearly all major Sudanese commercial banks had U.S. dollar accounts with BNPP."

Compl. ,r 104. The statement of facts that BNPP stipulated to as part of its federal criminal

proceeding makes clear that "BNPP Geneva" filled the role of correspondent bank, not any other

ofBNPP's branches, like BNPP New York. Ex. C.            ,r 19.
          Second, BNPP Geneva established accounts with various banks in Africa, Europe, and

the Middle East. BNPP Geneva then worked with these banks to "structure payments in highly

complicated ways, with no legitimate business purpose, to conceal" transactions that violated

American sanctions. Ex. C ,r 16(b). These banks are variously called "regional banks" and

"satellite banks" in the parties' filings. Once again, it was BNPP Geneva, not any other branch

or subsidiary, that "successfully used the satellite bank structure ... to process thousands of U.S.

dollar transactions." Ex. C ,r 24; see also Ex. I ,r 19 ("BNPP Geneva successfully used the

Regional Bank structure, which had no business purpose other than to help BNPP's Sudanese

clients evade the U.S. embargo, to process thousands of U.S. dollar transactions, worth billions

of dollars in total.").

           Third, BNPP Geneva offered letters of credit that helped finance Sudanese exports and

imports. Compl.     ,r 106.   Such letters protect against the risk of a party's non-performance in

large commercial transactions. Compl. ,r 80. They are "an essential part of trade finance."

Compl. ,r 80. "BNPP Geneva developed a business in letters of credit for Sudanese banks," and

"letters of credit managed by BNPP Geneva represented approximately a quarter of all exports

and a fifth of all imports for Sudan." Ex. C. ,r 19. These letters of credit served dual purposes:

they "enabled the [Sudanese government] to import weapons and other goods sold in dollars"

and "facilitated and increased revenues from Sudan's crude oil sales, which accounted for nearly



                                                                                                      4
        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 5 of 22



all of the country's exports." Compl. 'i! 108. By "having access to dollars and dollar-

denominated letters of credit to purchase goods to import, the [Government of Sudan] was able

to purchase materially more imports than it otherwise would ... BNPP's assistance gave the

[Government of Sudan] more buying power than it otherwise would have had ... U.S. Sanctions

were intended to prevent this precise outcome." Compl. 'i! 109.

       Fourth, BNPP Geneva agreed with sanctioned entities in Sudan "not to mention their

names in U.S. dollar transactions processed through the United States," and instructed satellite

banks to do the same. Ex. C.   'i!'il 16(c)-(e), 21-22, 27.    This helped "prevent the transactions from

being blocked when they entered the United States." Ex. C 'i! 18.

       Fifth, BNPP Geneva grew concerned that using BNPP's New York branch to clear

dollars was too risky. BNPP Geneva thus began using other, unaffiliated United States banks to

conduct the transactions, so that "the problem of violating U.S. sanctions shifted to the

unaffiliated U.S. bank." Ex. I 'i! 48 (internal quotation marks omitted). Yet again, it was "BNPP

Geneva employees [who] were instructed to have U.S. Dollar payments involving Sanctioned

Entities cleared through" an unaffiliated American bank, and "the vast majority BNPP Geneva's

transactions" were cleared through this bank. Ex. C.          'il'il 29-31.
       BNPP Geneva's financial chicanery created "a macabre feedback loop." Compl. ,i 11.

Because of these schemes, Sudan was able to realize market value for its oil and other goods.

This in turn allowed the regime to "purchase planes, helicopters and weapons, to manufacture

weapons, and fund militia [groups]." Compl.       'i! 11; see also Compl. 'i! 126 (Sudanese government
"used the oil wealth that it acquired thanks to BNPP's criminal actions to embark on a major

weapons acquisition spree"); 'i! 130 ("Further, the [Government of Sudan] used its oil revenue to

establish a domestic weapons industry."). And that equipment and financing allowed



                                                                                                        5
         Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 6 of 22



government-supported militias like the Janjaweed to commit violence against "Sudanese

civilians, including those who [the Government] perceived as ethnically and politically 'non-

Arab,' and those who were in the way of oil development." Compl. ,r,r 7, 30. The Government

of Sudan specifically targeted civilians living in oil-rich areas, as they presented an obstacle to

"expand oil exploration and revenue." Compl.     ,r 69.   In short, "[o]il revenue was both the object

and the sine qua non of [Sudanese government's] ability to carry out the mass destruction and

extermination that it let loose on its own civilian population, including Plaintiffs and the Class."

Compl.   ,r 7.
         B. Procedural History

         On April 29, 2016, Plaintiffs filed this lawsuit. They claimed that BNPP committed

twenty state-law torts through these financial schemes. They alleged several primary torts:

negligence per se, intentional infliction of emotional distress, negligent infliction of emotional

distress, commercial bad faith, and unjust enrichment. They also alleged that BNPP aided and

abetted battery, assault, false arrest, conversion, and wrongful death. And they alleged that

BNPP conspired to commit those same torts.

          BNPP then moved to dismiss for a host of reasons. Dkt. No. 65. On March 20, 2018,

the Court granted BNPP's motion to dismiss, holding that Plaintiffs' claims were variously

barred by the act-of-state doctrine, untimely, or failed to state a claim. Dkt. No. 101; Kashefv.

BNP Paribas SA, 316 F. Supp. 3d 770 (S.D.N.Y. 2018). The act-of-state doctrine provides that

"[e]very sovereign state is bound to respect the independence of every other sovereign state, and

the courts of one country will not sit in judgment on the acts of the government of another, done

within its own territory." Banco Nacional de Cuba v. Sabbatino, 376 U.S. 398, 416 (1964). On

May 22, 2019, the United States Court of Appeals for the Second Circuit reversed, holding that

the act-of-state doctrine did not apply and that Plaintiffs' claims were timely. Kashef v. BNP

                                                                                                         6
           Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 7 of 22



Paribas S.A., 925 F.3d 53 (2d Cir. 2019). The Second Circuit therefore vacated the Court's

earlier decision and remanded for further proceedings. Id. at 62.

         On June 12, 2019, BNPP renewed its motion to dismiss. Dkt. No. 111. The parties filed

supplemental briefing and the Court held oral argument on October 24, 2019. See Dkt. Nos.

117-37.

   II.        LEGALSTANDARD

           To survive a motion to dismiss, "a complaint must contain sufficient factual matter,

accepted as true, to 'state a claim to relief that is plausible on its face."' Ashcroft v. Iqbal, 556

U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544 (2007)). "A claim has

facial plausibility when the plaintiff pleads factual content that allows the court to draw the

reasonable inference that the defendant is liable for the misconduct alleged." Id. It is not enough

for a plaintiff to allege facts that are consistent with liability; the complaint must "nudge[] their

claims across the line from conceivable to plausible." Twombly, 550 U.S. at 547. On a motion

to dismiss, a court accepts as true all well-pleaded factual allegations and draws all reasonable

inferences in favor of the non-moving party, but gives "no effect to legal conclusions couched as

factual allegations." Stadnickv. Vivint Solar, Inc., 861 F.3d 31, 35 (2d Cir. 2017).

    III.      NEW YORK'S CHOICE OF LAW FRAMEWORK

           Before the Court can decide whether Plaintiffs have stated a claim, it must decide which

jurisdiction's law applies here. And because Plaintiffs invoke the Court's diversity jurisdiction,

the parties agree that New York's choice-of-law rules govern this analysis. See Klaxon Co. v.

Stentor Elec. Mfg. Co., 313 U.S. 487 (1941); Fieger v. Pitney Bownes Credit Corp., 251 F.3d

386, 393 (2d Cir. 2001) ("A federal trial court sitting in diversity jurisdiction must apply the law

of the forum state to determine the choice-of-law.").



                                                                                                        7
        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 8 of 22



       New York uses an interest-analysis approach to choice of law: the law of the jurisdiction

with the greatest interest usually applies. This framework is a "flexible approach intended to

give controlling effect to the law of the jurisdiction which, because of its relationship or contact

with the occurrence or the parties, has the greatest concern with the specific issue raised in the

litigation." Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 672 F.3d 155, 157-58 (2d Cir.

2012) ("Licci I") (quoting Cooney v. Osgood Mach., Inc., 81 N.Y.2d 66, 72 (N.Y. 1993)); accord

Shaw v. Carolina Coach, 82 A.D.3d 98, 100-01, 918 N.Y.S.2d 120, 123 (2011). Although the

Second Circuit and New York courts have developed more specific rules governing cases like

this one, interest analysis remains "the bedrock principle that underlies New York's entire

choice-of-law regime." Fin. One Pub. Co. v. Lehman Bros. Special Fin., 414 F.3d 325, 336-37

(2d Cir. 2005).

        "[T]he first step in any case presenting a potential choice oflaw issue is to determine

whether there is an actual conflict between the laws of the jurisdictions involved." GlobalNet

Financial.com, Inc v. Frank Crystal & Co., 449 F.3d 377, 382 (2d Cir. 2006) (internal quotation

marks omitted); accord Matter ofAllstate Ins. Co. & Stolarz, 81 N.Y.2d 219 (N.Y. 1993). Based

on the information the parties have provided about Swiss and Sudanese law, and the Court's

independent review of New York and federal law, such a conflict exists here.

        For tort cases like this one, the Court must next determine whether the tort rules at issue

regulate conduct or allocate loss. See Cooney, 81 N.Y.2d at 72, 595 N.Y.S.2d 919 (in applying

the interest analysis, a "distinction [is made] between laws that regulate primary conduct (such as

standards of care) and those that allocate losses after the tort occurs."); see also DeMasi v.

Rogers, 34 A.D.3d 720, 826 N.Y.S.2d 106; King v. Car Rentals, Inc., 29 A.D.3d 205,209, 813

N.Y.S.2d 448. Conduct-regulating rules are those that "people use as a guide to governing their



                                                                                                       8
        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 9 of 22



primary conduct" and have "the prophylactic effect of governing conduct to prevent injuries

from occurring," such as standards of care. Licci II, 739 F.3d at 49; Padula v. Lilarn Props.

Corp., 84 N.Y.2d 519, 522 (N.Y. 1994); see also Cooney, 81 N.Y.2d at 66. In contrast,

"postevent remedial rules," like those governing vicarious liability, "allocate losses after the tort

occurs." Id. The issue before the Court is whether Plaintiffs have stated a claim for a slew of

New York torts-all rules that prospectively regulate parties' conduct.

       New York has developed a specific choice-of-law inquiry for conduct-regulating tort

rules. In most tort cases, both the tortious conduct and the injury occur in the same jurisdiction.

Licci ex rel. Licci v. Lebanese Canadian Bank, SAL, 739 F.3d 45, 50 (2d Cir. 2013) ("Licci II")

(citing Babcock, 12 N.Y.2d at 477 n.2). In such cases, "[i]f conflicting conduct-regulating laws

are at issue, the law of the jurisdiction where the tort occurred will generally apply because that

jurisdiction has the greatest interest in regulating behavior within its borders." Cooney, 81

N.Y.2d at 72; see also Shaw, 82 A.D.3d at 101 ("If the conflicting laws regulate conduct, the law

of the place of the tort almost invariably obtains because that jurisdiction has the greatest interest

in regulating behavior within its borders.") (internal quotation marks omitted). This however is

not one of those cases. Plaintiffs were injured in Sudan, but they allege that BNPP's tortious

conduct occurred in Switzerland and New York. In such circumstances, the Second Circuit has

held that "it is the place of the allegedly wrongful conduct that generally has superior 'interests

in protecting the reasonable expectations of the parties who relied on [the laws of that place] to

govern their primary conduct and in the admonitory effect that applying its law will have on

similar conduct in the future."' Licci II, 739 F.3d at 50-51 (quoting Schultz, 65 N.Y.2d at 198);

accord Niedernhofer v. Wittels, 2018 WL 3650137, at *8 (S.D.N.Y. July 31, 2018) ("[I]n the

context of conduct-regulating rules, where the wrongful conduct and the injury occur in different



                                                                                                        9
         Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 10 of 22



states, the law of the state where the conduct occuned will typically apply."). This general rule

is not determinative; courts must always weigh the interests of competing jurisdictions. Id.

   IV.      SWISS LAW GOVERNS THIS CASE

         The parties raise four potential sources of law: federal law, New York State law,

Sudanese law, and Swiss law. The Court concludes that Swiss law governs this case.

         A. BNPP's Tortious Conduct Occurred in Switzerland, so Switzerland Has the
            Greatest Interest

         To determine the jurisdiction with the greatest interest, New York courts look primarily

to where Defendants' allegedly tortious conduct took place. In this case, almost all of BNPP's

tortious activity was committed in one location: Switzerland. Switzerland's interests in this

litigation far outweigh those ofNew York, the federal government, and Sudan.

                    1. New York's Choice-of-Law Principles Compel the Application of
                        Swiss Law

         As the Court detailed above, BNPP's Geneva branch committed the tortious conduct

alleged here. First, BNPP Geneva served as the sole correspondent bank for the Sudanese

government and the primary European conespondent bank for all major Sudanese commercial

banks. Compl. ,i,i 104, 105; Ex. C. ,i 19. Second, BNPP Geneva established accounts with

various banks in Africa, Europe, and the Middle East and worked with them to conceal

transactions that violated American sanctions. Ex. C ,i 16(b). Third, BNPP Geneva offered

letters of credit that helped finance Sudanese exports and imports. Compl. ,i 106; Ex. C. ,i 19.

Fourth, BNPP Geneva agreed with sanctioned entities in Sudan "not to mention their names in

U.S. dollar transactions processed through the United States," and instructed satellite banks to do

the same. Ex. C. ,i,i 16(c)-(e), 18, 21-22, 27. And fifth, BNPP Geneva grew concerned that

using BNPP's New York branch to clear dollars was too risky, and thus began using other,

unaffiliated American banks to conduct the transactions. Ex. C. ,i,i 29-31; Ex. I ,i 48.

                                                                                                    10
        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 11 of 22



       In short, the means by which BNPP helped Sudan evade American sanctions were

conceived of and put into place in Switzerland. The aiding and abetting of, and the conspiring to

commit, torts like conversion and assault occurred in Switzerland. The Second Circuit has made

clear that, for cases like this one, "it is the place of the allegedly wrongful conduct that generally

has superior 'interests in protecting the reasonable expectations of the parties who relied on [the

laws of that place] to govern their primary conduct and in the admonitory effect that applying its

law will have on similar conduct in the future.'" Licci II, 73 9 F .3d at 50-51 (quoting Schultz, 65

N.Y.2d at 198); accord Niedernhofer v. Wittels, 2018 WL 3650137, at *8 (S.D.N.Y. 2018).

Because the relevant tortious conduct occmTed in Switzerland, New York's choice-of-law rules

strongly favor application of Swiss law.

        Still, New York courts have cautioned that the choice-of-law inquiry is not formalistic,

and the core inquiry remains one of interest balancing. If another jurisdiction has a greater

interest in the application of its law in this case, that law could displace Swiss law--even though

all the tortious conduct occurred in Switzerland. And the parties variously contend that the law

of three other jurisdictions should govern here. The Court reviews and weighs these

jurisdictions' interests in tum.

                    2. New York Has Little Interest in This Litigation

        The Court first considers Plaintiffs' argument that New York law should govern this

action. Plaintiffs point to two facts in support of this argument: federal and state prosecutors in

New York brought criminal actions against BNPP, and BNPP cleared money through New York.

The Court concludes that neither fact confers New York an interest substantial enough to

displace Swiss law.

        First, Plaintiffs argue that New York law applies because BNPP took actions to evade

regulators in New York and was the subject of two criminal prosecutions in New York. Pl.

                                                                                                    11
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 12 of 22



Supp. Br., Dkt. No. 125, at 3-4. Because "Plaintiffs' claims arise out of BNPP's criminal

violation[s]," argue Plaintiffs, New York has a "compelling interest in providing a remedy for

victims of New York and federal crimes that occurred in New York." Id.

       The Court rejects this argument. True enough, both New York County and the Southern

District of New York investigated, prosecuted, and reached plea agreements with BNPP

regarding its evasion of the Sudanese sanctions regime. But this is irrelevant to the choice-of-

law inquiry. To start, the rules governing venue in criminal cases vastly differ from New York's

choice-of-law principles. As New York courts have explained, the governing choice-of-law rule

looks to the place of tortious activity. Later criminal prosecutions do not change the location of

the underlying tortious conduct-here, Switzerland. Moreover, to the extent New York and the

federal government have an interest in policing BNPP's criminal conduct, they have vindicated

that interest through these two lengthy criminal proceedings, each of which resulted in

substantial financial penalties. See Ex. J at 1 ("As a result of [its] violations [of the U.S.

sanctions regime], BNPP pay will $8.9 billion to federal and state authorities ... terminate senior

executives, and suspend U.S. dollar clearing operations for one year at business lines in which

the misconduct occurred.").

        Second, Plaintiffs argue that New York law should apply because BNPP cleared money

through New York financial institutions, including its own New York branch. For example,

Plaintiffs allege that BNPP "agreed with the [Sudanese government] to evade sanctions by using

banks unaffiliated with BNPP or Sudan to process illicit transactions ... BNPP often instructed

the satellite bank to wait a day or more to clear the funds through New York." Compl. ,r 112

(emphasis added); see also id.   ,r 1 (noting BNPP's "U.S. dollar clearing services through New
York); ,r 209 (alleging that various BNPP branches, including BNPP Geneva, routed dollar



                                                                                                   12
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 13 of 22



payments through New York); ,r 210 (alleging that "the U.S. financial system, which is primarily

based in New York, was integral to BNPP's actions, irrespective of where the illicit transactions

origin~ted."); ,r 213 (alleging that "New York [was the] locus ofBNPP's crimes" because

various dollar-denominated payment messages were sent through New York-based banks).

       This minor connection to New York is insufficient for the state's law to apply. In cases

in which conduct cuts across several jurisdictions, the Second Circuit has made clear that the law

of the jurisdiction with "the most significant contacts in [the] case" governs. In re Thelan LLP,

736 F.3d 213,220 (2d Cir. 2013); accord White Plains Coat & Apron Co. v. Cintas Corp.; 460

F.3d 281, 284-85 (2d Cir. 2006) (applying New York law over that of New Jersey and

Connecticut because "twenty-eight of the thirty-five customers involved are located in New

York."); SourceOne Dental, Inc. v. Patterson Co., Inc., 310 F. Supp. 3d 346, 352-53 (E.D.N.Y.

2018) (applying Texas law because Texas was where "the majority of the tortious conduct

occurred," even though Defendants aided and abetted and conspired to commit tortious activity

in New York and Arizona). New York courts agree that conduct should be weighed for choice-

of-law purposes when it cuts across multiple jurisdictions. See, e.g., FIA Leveraged Fund Ltd v.

Grant Thorton, LLP, 36 N.Y.S.3d 47 (Sup. Ct. N.Y. 2016) (applying New York law because the

bulk of Defendants' accounting was performed in New York, even though some work was

performed in the Cayman Islands). This weighing of conduct is in line with the core principle of

New York's approach, interest balancing. The jurisdiction in which the bulk of tortious conduct

took place will usually have a greatest interest in regulating that conduct.

       The Court must therefore weigh BNPP's conduct in Switzerland against that in New

York. As discussed, the conduct in Switzerland is at the heart of this litigation. BNPP Geneva

served as a correspondent bank for Sudanese entities, worked with satellite banks to evade



                                                                                                  13
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 14 of 22



American sanctions, and provided letters of credit to facilitate Sudanese trade. In contrast,

BNPP cleared money through New York-a process that is automated and ministerial. Plaintiffs

do not allege that BNPP and the Sudanese government entered into any agreements in New

York. Plaintiffs do not allege that any schemes to evade American sanctions were concocted in

New York. Plaintiffs do not even allege that a single conversation in furtherance of the

conspiracy took place in New York. Moreover, the New York Court of Appeals has held, in the

context offorum non conveniens, that the "state's interest in the integrity of its banks is indeed

compelling, but it is not significantly threatened every time one foreign national, effecting what

is alleged to be a fraudulent transaction, moves dollars through a bank in New York ... every

major fraud case in the world in which dollars are involved [does not] belong[] in the New York

courts." Mashreqbakn PSC v. Ahmed Hamad Al Gosaibi & Bros. Co., 23 N.Y.3d 129, 137 (N.Y.

2014). The State's highest court made clear that New York's interest in its banking system "is

not a trump card to be played whenever a party to such a transaction seeks to use our courts for a

lawsuit with little or no apparent contact with New York." Id. (internal quotation marks

omitted).

        Comparing these allegations and keeping in mind the Court of Appeals' guidance, the

Court concludes that the conduct in Switzerland far outweighs that in New York. Switzerland

therefore has a greater interest than New York in application of its law to this case.

                   3. The Federal Government Has Little Interest in This Litigation

        The Court next addresses BNPP's argument that the federal government has the greatest

interest in this litigation, and its law should therefore apply. 1 The Court concludes that

Switzerland's interest far outweighs that of the federal government.


1
 To be clear, BNPP does not argue that federal law preempts Plaintiffs' state-law claims. At no
point in its briefing did BNPP advance such an argument. And at oral argument, BNPP
                                                                                                     14
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 15 of 22



       BNPP's argument in favor of federal law is premised on the Second Circuit's

characterization of Plaintiffs' claims as stemming from violations of international-law norms.

"Ajus cogens norm, also known as a peremptory norm of international law, is a norm accepted

and recognized by the international community of states as a whole as a norm from which no

derogation is permitted and which can be modified only by a subsequent norm of general

international law having the same character." Carpenter v. Republic of Chile, 610 F.3d 776, 780

n.4 (2d Cir. 2010). On appeal, the Second Circuit held that Plaintiffs' claims are predicated on

violations of these norms: "There is no doubt thatjus cogens norms were violated by the

atrocities occurring in Sudan ... All of Plaintiffs' claims are premised on these blatant violations

ofjus cogens norms." Kashef, 925 F.3d at 61. Because of this connection to international law,

BNPP argues that Plaintiffs' claims "implicate uniquely federal interests" and "a state such as

New York, as opposed to the federal government, has a limited interest in applying its law to

such disputes." Def. Supp. Br., Dkt. No. 117, at 2-4. In response, Plaintiffs argue that this

language is irrelevant because it relates to whether the act-of-state doctrine applies, not choice of

law. Oral Arg. Tr. at 23-24. And they argue that the language is dicta because it was "not

necessary to the Second Circuit's decision." Pl. Supp. Br. at 7.

       Even if the Second Circuit's language was a holding, the federal government's interest in

this litigation would not outweigh that of Switzerland. To be sure, courts have long recognized

that international law is a part of federal, not state, law. See Sosa, 542 U.S. at 730 ("For two

centuries we have affirmed that the domestic law of the United States recognizes the law of

nations."); Kadic v. Karadzic, 70 F.3d 232, 246 (2d Cir. 1995) ("settled proposition that federal



expressly disavowed reliance on preemption. See October 24, 2019 Oral Argument Transcript
(Tr.), Dkt. No. 137, at 67 (agreeing BNPP did not argue field preemption applied), 68 ("No,
we're not arguing field preemption.").
                                                                                                   15
        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 16 of 22



common law incorporates international law"). The federal government thus has an interest in

policing certain violations of international law. However, this generalized interest does not

mandate application of federal law whenever a case touches upon violations of international law.

At core, New York's interest analysis is a "flexible approach intended to give controlling effect

to the law of the jurisdiction which, because of its relationship or contact with the occurrence or

the parties, has the greatest concern with the specific issue raised in the litigation." Licci I, 672

F.3d at 157-58 (quoting Cooney, 81 N.Y.2d at 72, 595 N.Y.S.2d at 922) (emphasis added).

Here, the tortious conduct and the injury occurred exclusively in other jurisdictions. As BNPP

itself recognizes, this case involves "claims premised on violations of international law by

foreign actors againstforeign plaintiffs inforeign territories." Def. Supp. Reply Br. at 5

(emphases added). BNPP's tortious conduct occurred dominantly in Switzerland. The federal

government's interest in international law does not extend to policing violations around the

entire globe. The only connection between BNPP's tortious conduct and the federal government

is the same as discussed above-clearing money through the United States. But that alone does

not mandate application of federal law. In contrast, Switzerland has a strong stake in policing

and imposing liability for tortious conduct committed within its borders. The Court thus

concludes that Switzerland's interest far exceeds that of the federal government.

                   4. Sudan Has an Interest in This Litigation, but Swiss Law Still Applies

        BNPP finally argues that Sudanese law should apply to this action. 2 Although Sudan has

a stronger interest in this litigation than New York or the federal government, the Court rejects

this argument.


2
 Plaintiffs point out that "the location of many of the alleged torts is now in the Republic of
South Sudan, a separate country that seceded from Sudan in 2011," and thus argue that, on
BNPP's theory, South Sudanese law should apply here. Pl. Br. at 20-21 n.108. However, "the
pertinent time for purposes of choice-of-law analysis is the time of the tort rather than any later
                                                                                                      16
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 17 of 22



       Sudan certainly has an interest in this litigation. At the time of the atrocities alleged,

Plaintiffs were all Sudanese residents. The actual violence committed against them occurred in

Sudan. And BNPP is alleged to have acted in concert with the Sudanese government. However,

the choice-of-law inquiry applicable here looks to the place of conduct, not injury. The District

Court in Niedernhofer explained that "in the context of conduct-regulating rules, where the

wrongful conduct and the injury occur in different states, the law of the state where the conduct

occurred will typically apply." 2018 WL 3650137 at *8. Here, that jurisdiction is Switzerland.

This would be a different case if Plaintiffs sued the actors that directly perpetrated violence

against them-say, for example, members of the Janjaweed. In such a case, the tortious conduct

and injury would have occurred in the same jurisdiction, and Sudanese law would almost

certainly govern. But Plaintiffs instead brought suit against a financial entity that facilitated that

violence through misconduct taking place far outside Sudan. Switzerland is where that

misconduct occurred and so has the greater interest in this litigation than Sudan.

       B. Analogous Cases Support the Application of Swiss Law

       The Court's conclusion that Swiss law governs this case finds substantial support in this

Circuit's caselaw. Faced with similar facts, the Second Circuit and Courts in this District have

uniformly applied the law of the jurisdiction where the defendant-bank's conduct occurred.

       To start, the Licci cases in the Second Circuit involved claims brought by victims of

Hezbollah rocket attacks in Israel against the Lebanese Canadian Bank and its American

correspondent bank, American Express. Licci I, 672 F.3d at 155. The plaintiffs alleged that


time." Youngman v. Robert Bosch LLC, 923 F.Supp.2d 411,420 (E.D.N.Y. 2013); see also Gore
v. Northeast Airlines, Inc., 373 F.2d 717, 722-24 (2d Cir. 1967); Gutierrez v. Swaim Inc., 1994
WL 62843, at *2 (S.D.N.Y. Feb. 23, 1994) ("[F]or purposes ofresolving choice oflaw issues,
the relevant consideration is the residence of a plaintiff at the time of the accident.") (internal
quotation marks omitted). Plaintiffs allege torts that all occurred before South Sudan separated
from Sudan, and the Court thus considers whether Sudanese law is applicable here.
                                                                                                    17
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 18 of 22



Lebanese Canadian Bank maintained accounts for a Hezbollah affiliate and carried out wire

transfers on its behalf. Id. at 156. And they alleged that AmEx facilitated those transfers. Id.

The parties disagreed as to whether New York or Israeli law governed Plaintiffs' state-law

negligence claim against AmEx. The Second Circuit concluded that New York had the "greatest

interest in th[e] litigation" because "[a]ll of the challenged conduct undertaken by AmEx

occurred in New York, where AmEx is headquartered and where AmEx administers its

correspondent banking services." Id. at 158. The Court further noted that "New York, not

Israel, has the stronger interest in regulating the conduct of New York-based banks operating in

New York." Id. The Second Circuit later, on panel rehearing, doubled down, holding that "it is

New York, and not Israel, that 'has an overriding interest in regulating' the conduct of banks

operating 'within its borders."' Licci II, 739 F.3d at 51 (quoting Matter ofAllstate Ins. Co., 81

N.Y.2d 219,225,613 N.E.2d 936, 938 (1993)).

        The Second Circuit came to a similar conclusion when it considered alleged

misrepresentations made by Citigroup in New York that harmed shareholders living in Florida.

See AHW Invest. P'ship, MFS, Inc. v. Citigroup Inc., 661 Fed. App'x 2, 3 (2d Cir. 2016). The

issue in AHW was whether Florida or New York law applied to the state-law claims. The Court

concluded New York law applied because "the allegedly wrongful conduct-the

misrepresentations made by Citigroup and its officers-took place in New York, where

Citigroup had its headquarters." Id. at 5.

        District Courts have also followed this approach. In Holborn Corp. v. Sawgrass Mut. Ins.

Co., Sawgrass alleged that Holbom acted negligently and breached its fiduciary duty by failing

to recommend and secure an insurance policy. 304 F. Supp. 3d 392 (S.D.N.Y. 2018). Although

Holbom's conduct occurred in New York, Sawgrass was domiciled and injured in Florida. It



                                                                                                    18
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 19 of 22



therefore argued that the law of the place of injury, Florida, should apply. The Court rejected

this view and "conclude[d] that [the Court] must follow the decision in Licci and presume that

the state with the greatest interest in this case is the state in which the alleged wrongful conduct

occurred." Id. at 399. Because Holborn's allegedly tortious conduct occurred in New York, the

Court applied New York law. Id. at 400-01. Similarly, the plaintiffs in Wultz v. Bank of China

alleged that a Chinese bank aided and abetted a Palestinian terrorist organization by facilitating

its wire transfers. 865 F. Supp. 2d. 425 (S.D.N.Y. 2012). The Court applied Chinese law

because "the bulk of the actual banking services occurred in China ... [i]n contrast, only a small

fraction of the relevant banking conduct occurred in New York: the wire transfers to China may

have incidentally passed through [the Chinese bank's] branch in New York." Id. at 428.

Because "[t]he majority of the Bank's conduct occurred in China" and New York was just the

location "through which the wire transfers passed only briefly," "China's interest in regulating

bank conduct within its borders [was] dispositive" to the choice-of-law inquiry. Id. at 429.

        In all four of these cases, courts applied the law of the jurisdiction in which the defendant

engaged in tortious conduct. And courts did not apply the law of jurisdictions with merely

incidental relations to that activity. Here, BNPP engaged in tortious conduct almost exclusively

in Switzerland, and only cleared money through New York. These cases therefore all support

application of Swiss law to Plaintiffs' claims.

                                               *****
        The parties in this case put forward four possible jurisdictions for choice-of-law

purposes: Switzerland, New York State, the federal government, and Sudan. The Court

concludes that of these four, Switzerland has the greatest interest in this litigation, and its law

therefore applies to Plaintiffs' claims.



                                                                                                      19
        Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 20 of 22



   V.      ON THIS RECORD, THE COURT CANNOT DETERMINE WHETHER
           PLAINTIFFS HAVE STATED A CLAIM UNDER SWISS LAW

        The Court must next determine whether Plaintiffs have stated a claim under Swiss law.

Because of the limited record before the Court regarding this issue, the Court orders additional

briefing and schedules a hearing regarding the meaning of Swiss law.

        Federal Rule of Civil Procedure 44.1 governs "the mode of determining foreign law in

federal courts." Animal Sci. Prod., Inc. v. Hebei Welcome Pharm. Co., 138 S. Ct. 1865, 1873

(2018). Courts "may consider any relevant material or source ... whether or not ... admissible

under the Federal Rules of Evidence" to ascertain foreign law. Fed. R. Civ. P. 44.1; see Animal

Sci. Prod., 138 S. Ct. at 1873. Courts may thus look to the parties' filings, witness testimony,

and any foreign materials discovered through their own research. See Fed. R. Civ. P. 44.1

(Advisory Committee's note); G & G Prods. LLC v. Rusic, 902 F.3d 940, 948 (9th Cir. 2018).

Courts can also hold hearings to determine the meaning of foreign law, even at the motion-to-

dismiss stage. See, e.g., Dedon GmbHv. Janus et Cie, 2010 WL 4227309 (S.D.N.Y. 2010)

(holding "a hearing with witnesses and argument" to determine issue of foreign law and allowing

limited discovery prior to deciding Rule 12(b)(l) motion); AIM lnt'l Trading, L .L.C. v.

Valcucine S.P.A., 2003 WL 21203503, at *5 (S.D.N.Y. 2003) ("Under Rule 44.1, determinations

of foreign law are questions of law to be decided by the Court. In a typical litigation involving

foreign law, a motion to dismiss may be an appropriate time to decide the substance of another

country's law that bears on the case at hand." (internal citation omitted)).

        The parties disagree about the import of Swiss law here. Yet they have provided little

briefing on this issue, and instead rely heavily on dueling declarations from purported experts of

Swiss law. BNPP has submitted a declaration from Vito Roberto, a professor at the University

of St. Gallen in Switzerland and practicing Swiss attorney. See Dkt. No. 37. And Plaintiffs have


                                                                                                    20
         Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 21 of 22



put forward on a declaration from Franz Werro, a professor oflaw at Friboug University Law

School in Switzerland. See Dkt. No. 81. Roberto has also submitted a reply to Werro' s

declaration. See Dkt. No. 87.

         These two experts make drastically different representations about how Swiss law treats

Plaintiffs' claims. Roberto argues that a "Swiss court and, in any event, the Swiss Supreme

Court would dismiss the claims described in the Complaint" for failure to comply with Swiss

statutes and decisional law, including for failing to meet the tort causation standard. Dkt. No. 87

at 17. In contrast, Werro argues that Roberto has misconstrued various tort rules and that most

of Plaintiffs' claims should survive dismissal. Each professor also accuses the other of

misreading statutes and ignoring caselaw.

         The parties have provided minimal briefing on this issue. The experts disagree on key

issues, like the Swiss standard for causation. And the parties have not provided the Court with

any Swiss-law primary sources, such as the judicial opinions referenced in the declarations,

leaving the Court with little ability to determine "the persuasive force of the [expert] opinions."

!tar-Tass Russian News Agency v. Russian Kurier, Inc., 153 F.3d 82, 92 (2d Cir. 1998). The

Court is therefore not currently in a position to determine whether Plaintiffs have stated a claim

under Swiss law.

   VI.      CONCLUSION

         The parties are ordered to meet and confer regarding whether further discovery is needed

as to the meaning of Swiss law, including depositions of the expert witnesses. Irrespective of

whether the parties intend to conduct additional discovery, they must submit supplemental

briefing on the following question: Does Plaintiffs' Second Amended Complaint state a claim for

relief under Swiss law? The parties are ordered to submit a joint letter, no later than two weeks

from the date of this Order, advising the Court whether they intend to conduct discovery,

                                                                                                  21
       Case 1:16-cv-03228-AJN Document 151 Filed 03/03/20 Page 22 of 22



proposing a briefing schedule, and providing mutually agreeable dates for a hearing.



       SO ORDERED.



        New York, New York




                                                   United States District Judge




                                                                                       22
